Case: 14-60304      Document: 00512974020         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60304
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
ARVINDER SINGH,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR.; U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 972 604


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Arvinder Singh, a native and citizen of India, petitions for review of the
denial of asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). Singh admitted he is removable for attempting to
enter the United States by using a false identification document, but he
contends that, if he is removed to India, he will face persecution and torture
because he is a Sikh who supports a Sikh political party known as the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60304    Document: 00512974020     Page: 2   Date Filed: 03/18/2015


                                 No. 14-60304

Shiromani Akali Dal Mann (SADM), sometimes called Shiromani Akali Dal
Amritsar. The immigration judge (IJ) found that Singh had experienced past
persecution on account of his support for the SADM. But the IJ also found that
the Department of Homeland Security (DHS) had presented documentary
evidence showing that Singh could avoid future persecution or torture by easily
relocating “within India to another part of his state or to any of the other 27
states in the country” and that it would be reasonable for him to do so. The IJ
specifically mentioned Sikh communities in West Bengal, Karnataka, Bihar,
Haryana, and Bombay (Mumbai).
      We review the IJ’s decision because the BIA affirmed that decision
without an opinion. See Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir. 2006).
The IJ’s legal conclusions are reviewed de novo.      See id.   We apply “the
substantial evidence standard to review the IJ’s factual conclusion that an
alien is not eligible for asylum, withholding of removal, and relief under the
Convention Against Torture.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
2005) (citations omitted).   Under that standard, we will reverse the IJ’s
decision if Singh demonstrates that the evidence not merely supports his
position but compels a decision in his favor. Id.; see Lopez-Gomez v. Ashcroft,
263 F.3d 442, 446 (5th Cir. 2001).
      We reject Singh’s contentions that the IJ misapplied the analysis for
determining whether relocation within India was both possible and
reasonable. We also reject his contention that the IJ expected him to forfeit or
suppress his political views in order to relocate safely. There was substantial
documentary evidence to show that Sikhs and SADM supporters may safely
and reasonably locate to almost any place within India.
      As the IJ explained, relocation inside India is generally unrestricted;
persons who relocate are not required to register with local police; and Sikhs



                                       2
       Case: 14-60304   Document: 00512974020     Page: 3   Date Filed: 03/18/2015


                                   No. 14-60304

are typically not pursued by Punjabi police unless they are suspected of
terrorism or violence or are on a list of habitual criminal offenders. The IJ also
explained that relocating would be reasonable because Singh could connect
with Sikh communities outside of the Punjab, and any language barrier would
not be significant, given that Singh previously admitted that he speaks Hindi,
which is widely used in India.
        Singh is not entitled to asylum because he fails to show that the evidence
compels a finding that he has a “well-founded fear” of persecution. See Sharma
v. Holder, 729 F.3d 407, 411-13 (5th Cir. 2013). Accordingly, he cannot make
the more difficult showing of an objective “clear probability” that he will be
persecuted, as is required for withholding of removal. See Majd, 446 F.3d at
595.
        Singh contends that the IJ applied the incorrect standard concerning
CAT relief by requiring a likelihood of torture by the Indian national
government “as an entity.” The IJ recognized and applied the correct inquiry,
which is whether the national government would turn a blind eye to torture
committed by other persons acting in an official capacity.           See Chen v.
Gonzales, 470 F.3d 1131, 1141 (5th Cir. 2006). Moreover, Singh can avoid the
likelihood of torture, as well as persecution, by relocating within India. See
Majd, 446 F.3d at 595-96.
        Singh has failed to show that the evidence compels a ruling in his favor
concerning asylum, withholding of removal, or relief under the CAT. See
Zhang, 432 F.3d at 344. His petition for review is therefore DENIED.




                                         3